UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2010 Arabian American Development Company (Exact name of registrant as specified in its charter) Delaware (State or jurisdiction of incorporation or organization) 1-33926 (Commission File Number) 75-1256622 (I.R.S. Employer Identification No.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas 77478 (Address of principal executive offices) (409) 385-8300 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Arabian American Development Company (the “Company”) held its 2010 Annual Stockholders’ Meeting on June 9, 2010, at which the following matters were submitted to a vote. Percentages are based on the total of the shares voted For and either Withheld or Against, as appropriate. Proposal No. 1 The stockholders re-elected the Board of Director's nominee, Ghazi Sultan, as a director to the Company’s Board to serve a three (3) year term based upon the following votes: Votes Cast For % For Votes Withheld Broker Non-Votes % Proposal No. 2 The Board of Director's proposal to ratify the appointment of TravisWolff, LLP as the Company’s independent registered public accounting firm for 2010 was approved based upon the following votes: Votes Cast For % For Against Abstain % SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following person on behalf of the Company in the capacities indicated on June 17, 2010. Signature Title /s/ Connie Cook Connie Cook Secretary and Treasurer (principal financial and accounting officer)
